Case 5:20-cv-00851-JGB-SHK Document 35 Filed 10/21/20 Page 1 of 20 Page ID #:174


    1   Mark D. Erickson (Bar No. 104403)      Abbas Kazerounian (Bar No. 249203)
         mark.erickson@haynesboone.com          ak@kazlg.com
    2   Andrea Levenson (Bar No. 323926)       KAZEROUNI LAW GROUP, APC
         andrea.levenson@haynesboone.com       245 Fischer Avenue, Suite D1
    3   HAYNES AND BOONE, LLP                  Costa Mesa, California 92626
        600 Anton Boulevard, Suite 700         Telephone: (800) 400-6808
    4   Costa Mesa, California 92626           Facsimile: (800) 520-5523
        Telephone: (949) 202-3000
    5   Facsimile: (949) 202-3001
                                               Yana A. Hart (Bar No. 306499)
    6   R. Thaddeus Behrens (Bar No. 196322)    yana@kazlg.com
         Thad.behrens@haynesboone.com          KAZEROUNI LAW GROUP, APC
    7   HAYNES AND BOONE, LLP                  2221 Camino Del Rio South, Suite 101
        2323 Victory Ave., Suite 700           San Diego, California 92108
    8   Dallas, Texas 75219                    Telephone: (619) 233-7770
        Telephone: (214) 651-5000              Facsimile: (619) 297-1022
    9   Facsimile: (214) 651-5940
                                               Attorneys for Plaintiff
   10   Emily Westridge Black                  RYAN ODOM
         (admitted pro hac vice)
   11     Emily.black@haynesboone.com
        HAYNES AND BOONE, LLP
   12   600 Congress Ave., Suite 1300
        Austin, Texas 78701
   13   Telephone: (512) 867-8422
        Facsimile: (512) 867-8605
   14
        Attorneys for Defendant
   15   ECA MARKETING, INC.
   16
   17                      UNITED STATES DISTRICT COURT
   18
                         CENTRAL DISTRICT OF CALIFORNIA
   19
        RYAN ODOM, on behalf of himself     Case No.: 5:20-CV-00851 JGB (SHKx)
   20
        and others similarly situated,
   21                                       STIPULATED PROTECTIVE
                   Plaintiff,               ORDER
   22
   23        vs.
   24
        ECA MARKETING, INC.,
   25
                   Defendant.
   26
   27
   28



                                STIPULATED PROTECTIVE ORDER
Case 5:20-cv-00851-JGB-SHK Document 35 Filed 10/21/20 Page 2 of 20 Page ID #:175


    1
        1.     A.    PURPOSES AND LIMITATIONS
    2
              Discovery in this action is likely to involve production of confidential,
    3
        proprietary or private information for which special protection from public
    4
        disclosure and from use for any purpose other than prosecuting this litigation
    5
        may be warranted. Accordingly, the parties hereby stipulate to and petition the
    6
        Court to enter the following Stipulated Protective Order. The parties
    7
        acknowledge that this Order does not confer blanket protections on all
    8
        disclosures or responses to discovery and that the protection it affords from
    9
        public disclosure and use extends only to the limited information or items that are
   10
        entitled to confidential treatment under the applicable legal principles.
   11
              B.     GOOD CAUSE STATEMENT
   12
              This action is likely to involve trade secrets, customer and pricing lists and
   13
        other valuable research, development, commercial, financial, technical and/or
   14
        proprietary information for which special protection from public disclosure and
   15
        from use for any purpose other than prosecution of this action is warranted. Such
   16
        confidential and proprietary materials and information consist of, among other
   17
        things, confidential business or financial information, information regarding
   18
        confidential business practices, or other confidential research, development, or
   19
        commercial information (including information implicating privacy rights of third
   20
        parties), information otherwise generally unavailable to the public, or which may
   21
        be privileged or otherwise protected from disclosure under state or federal statutes,
   22
        court rules, case decisions, or common law. Information such as financial
   23
        statements, customer lists, marketing strategies, and competitive business plans
   24
        may need to be disclosed only to a party’s attorneys due to the potential for
   25
        competitive harm. Accordingly, to expedite the flow of information, to facilitate
   26
        the prompt resolution of disputes over confidentiality of discovery materials, to
   27
        adequately protect information the parties are entitled to keep confidential, to
   28
                                                   2
                                  STIPULATED PROTECTIVE ORDER
Case 5:20-cv-00851-JGB-SHK Document 35 Filed 10/21/20 Page 3 of 20 Page ID #:176


    1
        ensure that the parties are permitted reasonable necessary uses of such material in
    2
        preparation for and in the conduct of trial, to address their handling at the end of
    3
        the litigation, and serve the ends of justice, a protective order for such information
    4
        is justified in this matter. To adequately protect information the parties are entitled
    5
        to keep confidential and to prevent competitive harm, two tiers of confidentiality
    6
        designations—“CONFIDENTIAL” and “HIGHLY CONFIDENTIAL-
    7
        ATTORNEYS’ EYES ONLY”—are required. It is the intent of the parties that
    8
        information will not be designated as confidential for tactical reasons and that
    9
        nothing be so designated without a good faith belief that it has been maintained in
   10
        a confidential, non-public manner, and there is good cause why it should not be
   11
        part of the public record of this case.
   12
              C.    ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER
   13
                    SEAL
   14
              The parties further acknowledge, as set forth in Section 12.3, below, that this
   15
        Stipulated Protective Order does not entitle them to file confidential information
   16
        under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed
   17
        and the standards that will be applied when a party seeks permission from the court
   18
        to file material under seal.
   19
              There is a strong presumption that the public has a right of access to judicial
   20
        proceedings and records in civil cases. In connection with non-dispositive
   21
        motions, good cause must be shown to support a filing under seal. See Kamakana
   22
        v. City and County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v.
   23
        Gen. Motors Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v.
   24
        Sony Electrics, Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated
   25
        protective orders require good cause showing), and a specific showing of good
   26
        cause or compelling reasons with proper evidentiary support and legal justification,
   27
        must be made with respect to Protected Material that a party seeks to file under
   28
                                                   3
                                  STIPULATED PROTECTIVE ORDER
Case 5:20-cv-00851-JGB-SHK Document 35 Filed 10/21/20 Page 4 of 20 Page ID #:177


    1
        seal. The parties’ mere designation of Disclosure or Discovery Material as
    2
        CONFIDENTIAL or HIGHLY CONFIDENTIAL-ATTORNEYS’ EYES ONLY
    3
        does not—without the submission of competent evidence by declaration,
    4
        establishing that the material sought to be filed under seal qualifies as confidential,
    5
        privileged, or otherwise protectable—constitute good cause.
    6
              Further, if a party requests sealing related to a dispositive motion or trial,
    7
        then compelling reasons, not only good cause, for the sealing must be shown, and
    8
        the relief sought shall be narrowly tailored to serve the specific interest to be
    9
        protected. See Pintos v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th Cir.
   10
        2010). For each item or type of information, document, or thing sought to be filed
   11
        or introduced under seal in connection with a dispositive motion or trial, the party
   12
        seeking protection must articulate compelling reasons, supported by specific facts
   13
        and legal justification, for the requested sealing order. Again, competent evidence
   14
        supporting the application to file documents under seal must be provided by
   15
        declaration.
   16
              Any document that is not confidential, privileged, or otherwise protectable
   17
        in its entirety will not be filed under seal if the confidential portions can be
   18
        redacted. If documents can be redacted, then a redacted version for public
   19
        viewing, omitting only the confidential, privileged, or otherwise protectable
   20
        portions of the document, shall be filed. Any application that seeks to file
   21
        documents under seal in their entirety should include an explanation of why
   22
        redaction is not feasible.
   23
        2.    DEFINITIONS
   24
              2.1      Action: this pending federal lawsuit, Case No.: 5:20-CV-00851 JGB
   25
        (SHKx).
   26
              2.2      Challenging Party: a Party or Non-Party that challenges the
   27
        designation of information or items under this Order.
   28
                                                    4
                                     STIPULATED PROTECTIVE ORDER
Case 5:20-cv-00851-JGB-SHK Document 35 Filed 10/21/20 Page 5 of 20 Page ID #:178


    1
               2.3    “CONFIDENTIAL” Information or Items: information (regardless
    2
        of how it is generated, stored or maintained) or tangible things that qualify for
    3
        protection under Federal Rule of Civil Procedure 26(c), and as specified above in
    4
        the Good Cause Statement.
    5
               2.4    “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
    6
        Information or Items: extremely sensitive “Confidential Information or Items,”
    7
        disclosure of which to another Party or Non-Party would create a substantial risk of
    8
        serious harm that could not be avoided by less restrictive means.
    9
               2.5    Counsel: Outside Counsel of Record and House Counsel (as well as
   10
        their support staff).
   11
               2.6    Designating Party: a Party or Non-Party that designates information
   12
        or items that it produces in disclosures or in responses to discovery as
   13
        “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
   14
        ONLY.”
   15
               2.7    Disclosure or Discovery Material: all items or information,
   16
        regardless of the medium or manner in which it is generated, stored, or maintained
   17
        (including, among other things, testimony, transcripts, and tangible things), that are
   18
        produced or generated in disclosures or responses to discovery in this matter.
   19
               2.8    Expert: a person with specialized knowledge or experience in a
   20
        matter pertinent to the litigation who has been retained by a Party or its counsel to
   21
        serve as an expert witness or as a consultant in this Action.
   22
               2.9    House Counsel: attorneys who are employees of a party to this
   23
        Action. House Counsel does not include Outside Counsel of Record or any other
   24
        outside counsel.
   25
               2.10 Non-Party: any natural person, partnership, corporation, association
   26
        or other legal entity not named as a Party to this action.
   27
               2.11 Outside Counsel of Record:         attorneys who are not employees of a
   28
                                                   5
                                  STIPULATED PROTECTIVE ORDER
Case 5:20-cv-00851-JGB-SHK Document 35 Filed 10/21/20 Page 6 of 20 Page ID #:179


    1
        party to this Action but are retained to represent or advise a party to this Action
    2
        and have appeared in this Action on behalf of that party or are affiliated with a law
    3
        firm that has appeared on behalf of that party, and includes support staff.
    4
              2.12 Party: any party to this Action, including all of its officers, directors,
    5
        employees, consultants, retained experts, and Outside Counsel of Record (and their
    6
        support staffs).
    7
              2.13 Producing Party: a Party or Non-Party that produces Disclosure or
    8
        Discovery Material in this Action.
    9
              2.14 Professional Vendors: persons or entities that provide litigation
   10
        support services (e.g., photocopying, videotaping, translating, preparing exhibits or
   11
        demonstrations, and organizing, storing, or retrieving data in any form or medium)
   12
        and their employees and subcontractors.
   13
              2.15 Protected Material:                 any Disclosure or Discovery Material
   14
        that is designated as “CONFIDENTIAL,” or as “HIGHLY CONFIDENTIAL –
   15
        ATTORNEYS’ EYES ONLY.”
   16
              2.16 Receiving Party: a Party that receives Disclosure or Discovery
   17
        Material from a Producing Party.
   18
        3.    SCOPE
   19
              The protections conferred by this Stipulation and Order cover not only
   20
        Protected Material (as defined above), but also (1) any information copied or
   21
        extracted from Protected Material; (2) all copies, excerpts, summaries, or
   22
        compilations of Protected Material; and (3) any testimony, conversations, or
   23
        presentations by Parties or their Counsel that might reveal Protected Material. Any
   24
        use of Protected Material at trial shall be governed by the orders of the trial judge.
   25
        This Order does not govern the use of Protected Material at trial.
   26
        4.    DURATION
   27
              Once a case proceeds to trial, information that was designated as
   28
                                                   6
                                  STIPULATED PROTECTIVE ORDER
Case 5:20-cv-00851-JGB-SHK Document 35 Filed 10/21/20 Page 7 of 20 Page ID #:180


    1
        CONFIDENTIAL or HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY,
    2
        or maintained pursuant to this protective order, used or introduced as an exhibit at
    3
        trial becomes public and will be presumptively available to all members of the
    4
        public, including the press, unless compelling reasons supported by specific factual
    5
        findings to proceed otherwise are made to the trial judge in advance of the trial.
    6
        See Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause” showing for
    7
        sealing documents produced in discovery from “compelling reasons” standard
    8
        when merits-related documents are part of court record). Accordingly, the terms of
    9
        this protective order do not extend beyond the commencement of the trial.
   10
        5.    DESIGNATING PROTECTED MATERIAL
   11
              5.1    Exercise of Restraint and Care in Designating Material for
   12
        Protection. Each Party or Non-Party that designates information or items for
   13
        protection under this Order must take care to limit any such designation to specific
   14
        material that qualifies under the appropriate standards. To the extent practicable,
   15
        the Designating Party must designate for protection only those parts of material,
   16
        documents, items or oral or written communications that qualify so that other
   17
        portions of the material, documents, items or communications for which protection
   18
        is not warranted are not swept unjustifiably within the ambit of this Order.
   19
              Designations with a higher confidentiality level when a lower level would
   20
        suffice are prohibited. Mass, indiscriminate or routinized designations are
   21
        prohibited. Designations that are shown to be clearly unjustified or that have been
   22
        made for an improper purpose (e.g., to unnecessarily encumber the case
   23
        development process or to impose unnecessary expenses and burdens on other
   24
        parties) may expose the Designating Party to sanctions.
   25
              If it comes to a Designating Party’s attention that information or items that it
   26
        designated for protection do not qualify for protection, that Designating Party must
   27
        promptly notify all other Parties that it is withdrawing the inapplicable designation.
   28
                                                  7
                                 STIPULATED PROTECTIVE ORDER
Case 5:20-cv-00851-JGB-SHK Document 35 Filed 10/21/20 Page 8 of 20 Page ID #:181


    1
              5.2    Manner and Timing of Designations. Except as otherwise provided
    2
        in this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
    3
        stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
    4
        under this Order must be clearly so designated before the material is disclosed or
    5
        produced.
    6
              Designation in conformity with this Order requires:
    7
              (a)    for information in documentary form (e.g., paper or electronic
    8
        documents, but excluding transcripts of depositions or other pretrial or trial
    9
        proceedings), that the Producing Party affix at a minimum, the legend
   10
        “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), or the legend
   11
        “HIGHLY CONFIDENTIAL – ATTORNEY EYES ONLY” (hereinafter
   12
        “HIGHLY CONFIDENTIAL legend”) to at least the first page of the document
   13
        that contains Protected Material. If only a portion or portions of the material on a
   14
        page qualifies for protection, the Producing Party also must clearly identify the
   15
        protected portion(s) (e.g., by making appropriate markings in the margins).
   16
              A Party or Non-Party that makes original documents available for inspection
   17
        need not designate them for protection until after the inspecting Party has indicated
   18
        which documents it would like copied and produced. During the inspection and
   19
        before the designation, all of the material made available for inspection shall be
   20
        deemed “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” After the
   21
        inspecting Party has identified the documents it wants copied and produced, the
   22
        Producing Party must determine which documents, or portions thereof, qualify for
   23
        protection under this Order. Then, before producing the specified documents, the
   24
        Producing Party must affix the CONFIDENTIAL legend or HIGHLY
   25
        CONFIDENTIAL legend to each page that contains Protected Material. If only a
   26
        portion of the material on a page qualifies for protection, the Producing Party also
   27
        must clearly identify the protected portion(s) (e.g., by making appropriate
   28
                                                  8
                                 STIPULATED PROTECTIVE ORDER
Case 5:20-cv-00851-JGB-SHK Document 35 Filed 10/21/20 Page 9 of 20 Page ID #:182


    1
        markings in the margins).
    2
              (b)    for testimony given in deposition or other proceeding, the Designating
    3
        Party shall specify all protected testimony and the level of protection being
    4
        asserted or, in the alternative, may designate on the record at the deposition that the
    5
        entire transcript be designated CONFIDENTIAL or HIGHLY CONFIDENTIAL –
    6
        ATTORNEY EYES ONLY. If the Designating Party designates the entire
    7
        transcript CONFIDENTIAL or HIGHLY CONFIDENTIAL – ATTORNEY EYES
    8
        ONLY, within 21 days after the final transcript is available, the Designating Party
    9
        must provide written notice to the other party specifically identifying by page and
   10
        line number all portions of the transcript that should be treated as
   11
        “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEY EYES
   12
        ONLY” in accordance with this Stipulated Protective Order, otherwise the entire
   13
        transcript will be de-designated and not afforded any protection as including
   14
        confidential information. The Producing Party will have the right to exclude from
   15
        attendance at a deposition, during such time as the Protected Material is to be
   16
        disclosed, any person other than the deponent, counsel, the court reporter, the
   17
        videographer, designated experts, and any person(s) agreed upon by counsel for the
   18
        Producing Party.
   19
              (c)    for information produced in some form other than documentary and
   20
        for any other tangible items, that the Producing Party affix in a prominent place on
   21
        the exterior of the container or containers in which the information is stored the
   22
        legend “CONFIDENTIAL” or legend “HIGHLY CONFIDENTIAL.” If only a
   23
        portion or portions of the information warrants protection, the Producing Party, to
   24
        the extent practicable, shall identify the protected portion(s).
   25
              5.3    Inadvertent Failures to Designate. If timely corrected, an
   26
        inadvertent failure to designate qualified information or items does not, standing
   27
        alone, waive the Designating Party’s right to secure protection under this Order for
   28
                                                   9
                                  STIPULATED PROTECTIVE ORDER
Case 5:20-cv-00851-JGB-SHK Document 35 Filed 10/21/20 Page 10 of 20 Page ID #:183


    1
        such material. Upon timely correction of a designation, the Receiving Party must
    2
        make reasonable efforts to assure that the material is treated in accordance with the
    3
        provisions of this Order.
    4
        6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
    5
              6.1    Timing of Challenges. Any Party or Non-Party may challenge a
    6
        designation of confidentiality at any time that is consistent with the Court’s
    7
        Scheduling Order.
    8
              6.2    Meet and Confer. The Challenging Party shall initiate the dispute
    9
        resolution process under Local Rule 37-1 et seq.
   10
              6.3    Joint Stipulation. Any challenge submitted to the Court shall be via a
   11
        joint stipulation pursuant to Local Rule 37-2.
   12
              6.4    The burden of persuasion in any such challenge proceeding shall be
   13
        on the Designating Party. Frivolous challenges, and those made for an improper
   14
        purpose (e.g., to harass or impose unnecessary expenses and burdens on other
   15
        parties) may expose the Challenging Party to sanctions. Unless the Designating
   16
        Party has waived or withdrawn the confidentiality designation, all parties shall
   17
        continue to afford the material in question the level of protection to which it is
   18
        entitled under the Producing Party’s designation until the Court rules on the
   19
        challenge.
   20
        7.    ACCESS TO AND USE OF PROTECTED MATERIAL
   21
              7.1    Basic Principles. A Receiving Party may use Protected Material that
   22
        is disclosed or produced by another Party or by a Non-Party in connection with this
   23
        Action only for prosecuting, defending or attempting to settle this Action. Such
   24
        Protected Material may be disclosed only to the categories of persons and under
   25
        the conditions described in this Order. When the Action has been terminated, a
   26
        Receiving Party must comply with the provisions of section 13 below (FINAL
   27
        DISPOSITION).
   28
                                                  10
                                    STIPULATED PROTECTIVE ORDER
Case 5:20-cv-00851-JGB-SHK Document 35 Filed 10/21/20 Page 11 of 20 Page ID #:184


    1
              Protected Material must be stored and maintained by a Receiving Party at a
    2
        location and in a secure manner that ensures that access is limited to the persons
    3
        authorized under this Order.
    4
              7.2    Disclosure of “CONFIDENTIAL” Information or Items.
    5
              Unless otherwise ordered by the court or permitted in writing by the
    6
        Designating Party, a Receiving Party may disclose any information or item
    7
        designated “CONFIDENTIAL” only to:
    8
              (a)    the Receiving Party’s Outside Counsel of Record in this Action and
    9
        other attorneys from Outside Counsel of Record’s law firm, as well as employees
   10
        of said Outside Counsel of Record to whom it is reasonably necessary to disclose
   11
        the information for this Action;
   12
              (b)    the officers, directors, and employees (including House Counsel) of
   13
        the Receiving Party to whom disclosure is reasonably necessary for this Action;
   14
              (c)    Experts (as defined in this Order) of the Receiving Party to whom
   15
        disclosure is reasonably necessary for this Action and who have signed the
   16
        “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   17
              (d)    the court and its personnel;
   18
              (e)    court reporters and their staff;
   19
              (f)    professional jury or trial consultants, mock jurors, and Professional
   20
        Vendors to whom disclosure is reasonably necessary for this Action and who have
   21
        signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   22
              (g)    the author or recipient of a document containing the information or a
   23
        custodian or other person who otherwise possessed or knew the information;
   24
              (h)    during their depositions, witnesses, and attorneys for witnesses, in the
   25
        Action to whom disclosure is reasonably necessary provided: (1) the deposing
   26
        party requests that the witness sign the form attached as Exhibit 1 hereto; and (2)
   27
        they will not be permitted to keep any confidential information unless they sign the
   28
                                                    11
                                 STIPULATED PROTECTIVE ORDER
Case 5:20-cv-00851-JGB-SHK Document 35 Filed 10/21/20 Page 12 of 20 Page ID #:185


    1
        “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
    2
        agreed by the Designating Party or ordered by the court. Pages of transcribed
    3
        deposition testimony or exhibits to depositions that reveal Protected Material may
    4
        be separately bound by the court reporter and may not be disclosed to anyone
    5
        except as permitted under this Stipulated Protective Order; and
    6
              (i)    any mediator or settlement officer, and their supporting personnel,
    7
        mutually agreed upon by any of the parties engaged in settlement discussions.
    8
              7.3   Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’
    9
        EYES ONLY” Information or Items.                Unless permitted in writing by the
   10
        Designating Party, a receiving party may disclose material designated HIGHLY
   11
        CONFIDENTIAL – ATTORNEYS’ EYES ONLY without further approval only
   12
        to:
   13
              (a)   The Receiving Party’s Outside Counsel of Record in this action and
   14
        other attorneys from Outside Counsel of Record’s law firm and employees of
   15
        Outside Counsel of Record to whom it is reasonably necessary to disclose the
   16
        information for this Action;
   17
              (b)   Experts (as defined in this Order) of the Receiving Party to whom
   18
        disclosure is reasonably necessary for this Action and who have signed the
   19
        “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   20
              (c)   the Court and its personnel;
   21
              (d)   court reporters and their staff;
   22
              (e)   professional jury or trial consultants, and Professional Vendors to
   23
        whom disclosure is reasonably necessary, and who have signed the
   24
        “Acknowledgment and Agreement to Be Bound” (Exhibit A); and
   25
              (f)   the author or recipient of a document containing the material, or a
   26
        custodian or other person who otherwise possessed or knew the information;
   27
              (g)    any mediator or settlement officer, and their supporting personnel,
   28
                                                   12
                                 STIPULATED PROTECTIVE ORDER
Case 5:20-cv-00851-JGB-SHK Document 35 Filed 10/21/20 Page 13 of 20 Page ID #:186


    1
        mutually agreed upon by any of the parties engaged in settlement discussions.
    2
              7.4     Procedures for Approving or Objecting to Disclosure of
    3
        “HIGHLY CONFIDENTIAL-ATTORNEYS’ EYES ONLY” Material to
    4
        Experts.
    5
              (a)    A party seeking to disclose to an expert retained by Outside Counsel
    6
        of Record any information or item that has been designated “CONFIDENTIAL” or
    7
        “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” must first (1) set
    8
        forth the full name of the expert and the city and state of his or her primary
    9
        residence, (2) attach a copy of the expert’s current resume, (3) identify the expert’s
   10
        current employer(s), (4) identify each person or entity from whom the expert has
   11
        received compensation or funding for work in his or her areas of expertise
   12
        (including in connection with litigation) in the past five years, and (5) identify (by
   13
        name and number of the case, filing date, and location of court) any litigation
   14
        where the expert has offered expert testimony, including by declaration, report, or
   15
        testimony at deposition or trial, in the past five years. If the expert believes any of
   16
        this information at (3) - (5) is subject to a confidentiality obligation to a third party,
   17
        then the expert should provide whatever information the expert believes can be
   18
        disclosed without violating any confidentiality agreements, and the party seeking
   19
        to disclose the information to the expert shall be available to meet and confer with
   20
        the Designating Party regarding any such confidentiality obligations.
   21
              (b)    A party that makes a request and provides the information specified in
   22
        Section 7.4(a) may disclose the designated material to the identified expert unless,
   23
        within seven days of delivering the request, the party receives a written objection
   24
        from the Designating Party providing detailed grounds for the objection.
   25
              (c)    A Party that receives a timely written objection (“Objecting Party”)
   26
        must meet and confer with the Designating Party (through direct voice-to-voice
   27
        dialogue) to try to resolve the matter by agreement within seven days of the written
   28
                                                    13
                                  STIPULATED PROTECTIVE ORDER
Case 5:20-cv-00851-JGB-SHK Document 35 Filed 10/21/20 Page 14 of 20 Page ID #:187


    1
        objection. If no agreement is reached, the Party objecting to the disclosure to the
    2
        Expert may file a motion as provided under L.R. 37-1 through L.R. 37-4.
    3
              (d)    In any such proceeding, the Party opposing disclosure to the Expert
    4
        shall bear the burden of proving that the risk of harm that the disclosure would
    5
        entail (under the safeguards proposed) outweighs the Receiving Party’s need to
    6
        disclose the Protected Material to its Expert.
    7
              (e)    Unless the Objecting Party has waived or withdrawn the
    8
        confidentiality designation, the material in question shall not be disclosed to the
    9
        relevant expert until the Court rules on the objection.
   10
        8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
   11
              IN OTHER LITIGATION
   12
              If a Party is served with a subpoena or a court order issued in other litigation
   13
        that compels disclosure of any information or items designated in this Action as
   14
        “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
   15
        ONLY,” that Party must:
   16
              8.1    Promptly notify in writing the Designating Party.           Such
   17
        notification shall include a copy of the subpoena or court order;
   18
              8.2    Promptly notify in writing the party who caused the subpoena or
   19
        order to issue in the other litigation that some or all of the material covered by the
   20
        subpoena or order is subject to this Protective Order. Such notification shall
   21
        include a copy of this Stipulated Protective Order; and
   22
              8.3    Cooperate with respect to all reasonable procedures sought to be
   23
        pursued by the Designating Party whose Protected Material may be affected.
   24
              If the Designating Party timely seeks a protective order, the Party served
   25
        with the subpoena or court order shall not produce any information designated in
   26
        this action as Protected Material before a determination by the court from which
   27
        the subpoena or order issued, unless the Party has obtained the Designating Party’s
   28
                                                  14
                                 STIPULATED PROTECTIVE ORDER
Case 5:20-cv-00851-JGB-SHK Document 35 Filed 10/21/20 Page 15 of 20 Page ID #:188


    1
        permission. The Designating Party shall bear the burden and expense of seeking
    2
        protection in that court of its confidential material and nothing in these provisions
    3
        should be construed as authorizing or encouraging a Receiving Party in this Action
    4
        to disobey a lawful directive from another court.
    5
        9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
    6
              PRODUCED IN THIS LITIGATION
    7
              9.1    The terms of this Order are applicable to information produced
    8
        by a Non-Party in this Action and designated as “CONFIDENTIAL” or
    9
        “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” Such information
   10
        produced by Non-Parties in connection with this litigation is protected by the
   11
        remedies and relief provided by this Order. Nothing in these provisions should be
   12
        construed as prohibiting a Non-Party from seeking additional protections.
   13
              9.2    In the event that a Party is required, by a valid discovery request,
   14
        to produce a Non-Party’s confidential information in its possession, and the
   15
        Party is subject to an agreement with the Non-Party not to produce the Non-Party’s
   16
        confidential information, then the Party shall:
   17
                     (a)    promptly notify in writing the Requesting Party and the Non-
   18
        Party that some or all of the information requested is subject to a confidentiality
   19
        agreement with a Non-Party;
   20
                     (b)    promptly provide the Non-Party with a copy of the Stipulated
   21
        Protective Order in this Action, the relevant discovery request(s), and a reasonably
   22
        specific description of the information requested; and
   23
                     (c)    make the information requested available for inspection by the
   24
        Non-Party, if requested.
   25
              9.3    If the Non-Party fails to seek a protective order from this court
   26
        within 14 days of receiving the notice and accompanying information, the
   27
        Receiving Party may produce the Non-Party’s confidential information responsive
   28
                                                  15
                                   STIPULATED PROTECTIVE ORDER
Case 5:20-cv-00851-JGB-SHK Document 35 Filed 10/21/20 Page 16 of 20 Page ID #:189


    1
        to the discovery request. If the Non-Party timely seeks a protective order, the
    2
        Receiving Party shall not produce any information in its possession or control that
    3
        is subject to the confidentiality agreement with the Non-Party before a
    4
        determination by the court. Absent a court order to the contrary, the Non-Party
    5
        shall bear the burden and expense of seeking protection in this court of its
    6
        Protected Material.
    7
        10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
    8
              If a Receiving Party learns that, by inadvertence or otherwise, it has
    9
        disclosed Protected Material to any person or in any circumstance not authorized
   10
        under this Stipulated Protective Order, the Receiving Party must immediately (a)
   11
        notify in writing the Designating Party of the unauthorized disclosures, (b) use its
   12
        best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform
   13
        the person or persons to whom unauthorized disclosures were made of all the terms
   14
        of this Order, and (d) request such person or persons to execute the
   15
        “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
   16
        A.
   17
        11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
   18
              PROTECTED MATERIAL
   19
              The inadvertent production of information that is subject to the attorney-
   20
        client privilege or work-product doctrine, or any other applicable privilege that
   21
        protects such material from is not a waiver of the attorney-privilege, or work-
   22
        product doctrine, or other applicable privilege or protection from discovery in this
   23
        case or in any other federal or state proceeding. This Order shall be interpreted to
   24
        provide the maximum protection allowed by Federal Rule of Evidence 502.
   25
              If a Party through inadvertence produces or provides Disclosure or
   26
        Discovery Material which it believes is subject to a claim of an applicable
   27
        privilege, the Producing Party may give written notice to the Receiving Party that
   28
                                                  16
                                 STIPULATED PROTECTIVE ORDER
Case 5:20-cv-00851-JGB-SHK Document 35 Filed 10/21/20 Page 17 of 20 Page ID #:190


    1
        the Disclosure or Discovery Material is subject to a claim of privilege and request
    2
        that it be returned to the Producing Party. If a Producing Party or Non-Party
    3
        requests the return, pursuant to this paragraph, of any Disclosure or Discovery
    4
        Material, the Receiving Party shall not use or disclose, and shall immediately
    5
        return to the Producing Party all copies of such Disclosure or Discovery Material
    6
        or confirm that all copies have been destroyed. Return of the Disclosure or
    7
        Discovery Material by the Receiving Party shall not constitute an admission or
    8
        concession, or permit any inference, that the returned Disclosure or Discovery
    9
        Material is, in fact, properly subject to a claim of privilege nor shall it foreclose
   10
        any Party from moving the court for an order that such Disclosure or Discovery
   11
        Material has been improperly designated for reasons other than a waiver caused by
   12
        the inadvertent production.
   13
        12.   MISCELLANEOUS
   14
              12.1 Right to Further Relief. Nothing in this Order abridges the right of
   15
        any person to seek its modification by the Court in the future. The Court retains
   16
        jurisdiction to make any amendments, modifications and additions to this
   17
        Protective Order as it may from time to time deem appropriate.
   18
              12.2 Right to Assert Other Objections. By stipulating to the entry of this
   19
        Protective Order, no Party waives any right it otherwise would have to object to
   20
        disclosing or producing any information or item on any ground not addressed in
   21
        this Stipulated Protective Order. Similarly, no Party waives any right to object on
   22
        any ground to use in evidence of any of the material covered by this Protective
   23
        Order.
   24
              12.3 Filing Protected Material. A Party that seeks to file under seal any
   25
        Protected Material must comply with Local Civil Rule 79-5. Protected Material
   26
        may only be filed under seal pursuant to a court order authorizing the sealing of the
   27
        specific Protected Material at issue. If a Party’s request to file Protected Material
   28
                                                   17
                                  STIPULATED PROTECTIVE ORDER
Case 5:20-cv-00851-JGB-SHK Document 35 Filed 10/21/20 Page 18 of 20 Page ID #:191


    1
        under seal is denied by the court, then the Receiving Party may file the information
    2
        in the public record unless otherwise instructed by the court.
    3
        13.   FINAL DISPOSITION
    4
              After the final disposition of this Action, as defined in paragraph 4, within
    5
        60 days of a written request by the Designating Party, each Receiving Party must
    6
        return all Protected Material to the Producing Party or destroy such material. As
    7
        used in this subdivision, “all Protected Material” includes all copies, abstracts,
    8
        compilations, summaries, and any other format reproducing or capturing any of the
    9
        Protected Material. Whether the Protected Material is returned or destroyed, upon
   10
        request of a Designating Party, the Receiving Party must submit a written
   11
        certification to the Producing Party (and, if not the same person or entity, to the
   12
        Designating Party) by the 60 day deadline that (1) identifies (by category, where
   13
        appropriate) all the Protected Material that was returned or destroyed and (2)
   14
        affirms that the Receiving Party has not retained any copies, abstracts,
   15
        compilations, summaries or any other format reproducing or capturing any of the
   16
        Protected Material. Notwithstanding this provision, Counsel are entitled to retain
   17
        an archival copy of all pleadings, motion papers, trial, deposition, and hearing
   18
        transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
   19
        reports, attorney work product, and consultant and expert work product, even if
   20
        such materials contain Protected Material. Any such archival copies that contain
   21
        or constitute Protected Material remain subject to this Protective Order as set forth
   22
        in Section 4 (DURATION).
   23
        14.   VIOLATION
   24
              Any violation of this Order may be punished by appropriate measures
   25
        including, without limitation, contempt proceedings and/or monetary sanctions.
   26
   27
   28
                                                  18
                                  STIPULATED PROTECTIVE ORDER
Case 5:20-cv-00851-JGB-SHK Document 35 Filed 10/21/20 Page 19 of 20 Page ID #:192


    1
    2
        DATED: October 21, 2020                HAYNES AND BOONE, LLP
    3
    4                                          By:   /s/Andrea Levenson
                                                     Mark D. Erickson
    5                                                Andrea Levenson
                                                     Attorneys for Defendant ECA
    6                                                Marketing, Inc.
    7
        DATED: October 21, 2020                KAZEROUNI LAW GROUP, APC
    8
    9                                          By:   /s/Yana A. Hart
                                                     Abbas Kazerounian
   10                                                Yana A. Hart
                                                     Attorneys for Plaintiff Ryan Odom
   11
   12
              Good cause appearing therefor,
   13
   14
        IT IS SO ORDERED.
   15
   16
                 October 21, 2020
        DATED: ___________________               __________________________________
   17                                            United States District/Magistrate Judge
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                19
                               STIPULATED PROTECTIVE ORDER
Case 5:20-cv-00851-JGB-SHK Document 35 Filed 10/21/20 Page 20 of 20 Page ID #:193


    1                                       EXHIBIT A
    2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
    3   I, ____________________________________ [print or type full name], of
    4   _______________________ [print or type full address], declare under penalty of
    5   perjury that I have read in its entirety and understand the Stipulated Protective
    6   Order that was issued by the United States District Court for the Central District
    7   of California on [date] in the case of Ryan Odom v. ECA Marketing, Inc., No.
    8   5:20-cv-00851-JGB (SHKx). I agree to comply with and to be bound by all the
    9   terms of this Stipulated Protective Order and I understand and acknowledge that
   10   failure to so comply could expose me to sanctions and punishment in the nature of
   11   contempt. I solemnly promise that I will not disclose in any manner any
   12   information or item that is subject to this Stipulated Protective Order to any
   13   person or entity except in strict compliance with the provisions of this Order. I
   14   further agree to submit to the jurisdiction of the United States District Court for
   15   the Central District of California for enforcing the terms of this Stipulated
   16   Protective Order, even if such enforcement proceedings occur after termination of
   17   this action.
   18   I hereby appoint ____________________________ [print or type full name] of
   19   ____________________________________ [print or type full address and
   20   telephone number] as my California agent for service of process in connection
   21   with this action or any proceedings related to enforcement of this Stipulated
   22   Protective Order.
   23   Date: _________________________
   24   City and State where sworn and signed: _______________________________
   25   Printed name: __________________________________
   26
   27   Signature: _____________________________________
   28



                                  STIPULATED PROTECTIVE ORDER
